DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 21-24 in the reply filed on 12/02/2021 is acknowledged. Claims 13-20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-12 and 21-24 are under consideration in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (“Structure−Property Relationship of Bifunctional MnO2 Nanostructures: Highly Efficient, Ultra-Stable Electrochemical Water Oxidation and Oxygen Reduction Reaction Catalysts Identified in Alkaline Media”, J. Am. Chem. Soc., 2014), hereinafter Meng, in view of Koyanaka (U.S. 2010/0196746).
Regarding claim 1, Meng teaches a manganese oxide (see e.g. Abstract) for an oxygen evolution anode catalyst in water electrolysis (see e.g. Page 11455, Col. 1, 2 of Different Structures”, lines 1-3), which is a manganese oxide having a manganese metallic valence of 3.7 (see e.g. Page 11460, Col. 1, under “Oxidation States, Electrochemical Surface Area”, lines 16-20, α-MnO2), having an average primary particle size of 55 nm (see e.g. Page 11454, Col. 1, lines 12-15, α-MnO2-SF nanofibers with a length of 100 nm and thickness of 10 nm, equal to an average size of 55 nm, based on the definition of average primary particle size in Paragraph 0026, lines 8-14, of the instant specification).
Meng does not teach the manganese oxide having an average secondary particle size of at most 25 µm.
Koyanaka teaches a manganese dioxide catalyst material for oxygen evolution in water electrolysis (see e.g. Abstract), comprising nanoneedles of 1 to 50 nm diameter and 3 to 500 nm length (see e.g. Paragraph 0010), encompassing the 10 nm thick and 100 nm long nanofibers of Meng (see e.g. Meng Page 11454, Col. 1, lines 12-15), which form secondary particle aggregates having a diameter of 1 to 100 µm (see e.g. Paragraph 0011), overlapping the claimed range of the present invention. This aggregation allows the catalyst material to have a mesoporous structure (see e.g. Paragraph 0070, lines 1-4, Paragraph 0071, lines 15-18) which provides a broad contact area and high catalytic efficiency (see e.g. Paragraph 0173, lines 18-23). 
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Regarding claim 2, Meng in view of Koyanaka teaches the manganese oxide having a BET specific surface area of at least 112 m2/g, and up to 200 m2/g (see e.g. Meng Table 1, α-MnO2-SF BET surface area; see e.g. Koyanaka Paragraph 0014 and Paragraph 0173, lines 18-23, the aggregated nanoneedles have a BET specific surface area of 40 to 200 m2/g, and this aggregation would increase the surface area of the nanoparticles of Meng).
Regarding claim 3, Meng in view of Koyanaka teaches the manganese oxide having a crystal structure of α manganese oxide (see e.g. Meng Page 11454, Col. 1, lines 9-10).
Regarding claim 4, Meng in view of Koyanaka does not explicitly teach the potential (alkali potential) measured in a 40 wt% KOH solution based on a mercury/mercury oxide reference electrode being at least 200 mV and at most 320 mV. However, this limitation is not a structural limitation of the manganese oxide, only a property of the manganese oxide in use. Without additional claimed structural reasons for this potential, the manganese oxide disclosed in claim 1 would be understood to have this property as well.
MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Meng in view of Koyanaka teaches all the structural elements of the manganese oxide of claim 1 as stated above, and would therefore be expected to meet the claimed measured property. 
Regarding claim 21, Meng in view of Koyanaka teaches an oxygen evolution electrode active material in water electrolysis, which comprises the manganese oxide (see e.g. Meng Page 11455, Col. 1, under “OER Activity for MnO2 of Different Structures”, lines 1-3, and Page 11462, Col. 1, under “Electrochemical studies”, lines 9-10).
Regarding claim 22, Meng in view of Koyanaka teaches an oxygen evolution electrode, which comprises the oxygen evolution electrode active material (see e.g. Meng Page 11455, Col. 1, under “OER Activity for MnO2 of Different Structures”, lines 1-3, and Page 11462, Col. 1, under “Electrochemical studies”, lines 9-10).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Koyanaka, as applied to claim 1 above, and further in view of Pierpont et al. (U.S. 2018/0006315), hereinafter Pierpont; claim 6 evidenced by Rathod et al. (“Design of an “all solid-state” supercapacitor based on phosphoric acid doped polybenzimidazole (PBI) electrolyte”, J Appl Electrochem, 2009), hereinafter Rathod.
Regarding claim 5, Meng in view of Koyanaka teaches all the elements of the manganese oxide of claim 1 as stated above. Meng in view of Koyanaka further teaches a manganese oxide/carbon mixture for an oxygen evolution anode catalyst in water 2 of Different Structures”, lines 1-3, and Page 11462, Col. 1, under “Electrochemical studies”, lines 9-11, OER working electrode comprising the manganese oxide active material and carbon (Vulcan XC-72)).
Meng in view of Koyanaka does not teach the proportion of the manganese oxide to the total of the manganese oxide and the electrically conductive carbon being at least 0.5 wt% and at most 40 wt%, instead teaching a 50 wt % proportion (see e.g. Meng Page 11462, Col. 1, under “Electrochemical studies”, lines 9-11, 10 mg manganese oxide active material and 10 mg carbon).
Pierpont teaches an electrode catalyst layer for an electrochemical device such as a water electrolyzer which may comprise an Mn oxide (see e.g. Paragraphs 0004, 0049 and 0054), comprising carbon-supported catalyst particles (see e.g. Paragraph 0043, lines 1-2), which comprise a mixture of the catalyst metal and carbon (see e.g. Paragraph 0153, lines 5-9, slurry containing catalyst, carbon particles, and binder), wherein the metal catalyst is typically present in a range of 10 to 50 wt% (see e.g. Paragraph 0043, lines 2-4)
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proportion of manganese oxide to the total manganese oxide/mixture to be from 10 to 50 wt% as taught by Pierpont as 
Regarding claim 6, Meng in view of Koyanaka and Pierpont teaches the manganese oxide/carbon mixture having interplanar spacings of 0.348, 0.273, 0.245, 0.239, 0.220, 0.168 and 0.142 nm (see e.g. Meng Fig. 2, XRD lines for α-MnO2-SF at 2 theta values of 25.6, 32.7, 36.5, 37.7, 41.0, 54.5 and 65.7°, shown below marked with circles, respectively equate to the stated interplanar spacings calculated as d in the nλ=2dsinθ, n=1 equation in Paragraph 0061, lines 17-18, of the instant specification), as well as 0.210 nm (see e.g. Meng Page 11462, Col. 1, under “Electrochemical studies”, lines 9-11, the carbon is Vulcan XC-72, which is evidenced by Rathod to have an XRD diffraction line at 43°, see e.g. Rathod Fig. 4a and Page 1100, Col. 2, lines 1-3, which equates to an interplanar spacing of 0.210 nm calculated as above).

    PNG
    media_image1.png
    256
    469
    media_image1.png
    Greyscale

Claims 7-9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Koyanaka, as applied to claim 1 above, and further in view of Gyenge et al. (U.S. 2017/0207464), hereinafter Gyenge.
Regarding claim 7, Meng in view of Koyanaka teaches all the elements of the manganese oxide of claim 1 as stated above. Meng in view of Koyanaka does not teach a manganese oxide composite electrode which comprises an electrically conductive substrate constituted by fibers at least part of which are covered with the manganese oxide, instead teaching the manganese oxide being provided on a pyrolytic graphite substrate (see e.g. Meng Page 11462, Col. 1, under “Electrochemical Studies”, lines 6-7 and 15-16). 
Gyenge teaches an oxygen electrode (see e.g. Abstract) which comprises a catalyst including manganese oxide formed on an electrically conductive substrate (see e.g. Paragraph 0004, lines 1-6, and Paragraph 0005, lines 1-2), which may be a material constituted by fibers such carbon cloth, carbon fiber paper, graphite felt or metal mesh (see e.g. Paragraph 0061, lines 6-10). These materials provide a high substrate surface area (see e.g. Paragraph 0061, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Meng in view of Koyanaka to instead comprise a material constituted by fibers as taught by Gyenge to provide a high substrate surface area.
Regarding claim 8, Meng in view of Koyanaka and Gyenge teaches the manganese oxide covering the fibers in an amount per geometrical area of the electrically conductive substrate of about 0.204 mg/cm2 (see e.g. Meng Page 11462, 
Regarding claim 9, Meng in view of Koyanaka and Gyenge teaches the electrically conductive substrate being formed of carbon or titanium (see e.g. Gyenge Paragraph 0061, lines 6-9, carbon cloth, carbon fiber paper, graphite felt, or titanium mesh).
Regarding claim 24, Meng in view of Koyanaka and Gyenge teaches a water electrolysis apparatus, which comprises the manganese oxide composite electrode material (see e.g. Page 11455, Col. 1, under “OER Activity for MnO2 of Different Structures”, lines 1-3, and Page 11462, Col. 1, under “Electrochemical studies”, lines 6-9).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Koyanaka and Gyenge, as applied to claim 7 above, and further in view of Pierpont and Carmo et al. (“A comprehensive review on PEM water electrolysis”, International Journal of Hydrogen Energy, 2013), hereinafter Carmo.
Regarding claim 12, Meng in view of Koyanaka and Gyenge teaches all the elements of the manganese oxide composite material of claim 7 as stated above. Meng in view of Koyanaka and Gyenge does not teach a laminate comprising the manganese oxide composite electrode material and a polymer electrolyte membrane.
Pierpont teaches a membrane electrode assembly comprising an anode catalyst layer, a membrane and a cathode catalyst layer (see e.g. Fig. 1, membrane electrode assembly 200 comprising anode catalyst layer 220, membrane 230 and cathode 
Carmo teaches a membrane electrode assembly comprising anode and cathode materials supported on a polymer electrolyte membrane (see e.g. Fig. 2, PEM electrolysis cell), which provides high proton conductivity, low gas crossover, compact system design and high pressure operation (see e.g. Page 4904, Col. 2, lines 3-6). PEM electrolyzers also can operate at much higher current densities, reducing the operational costs and potentially the overall cost of electrolysis (see e.g. Page 4904, Col. 2, under “Positive aspects”, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese oxide electrode material of Meng in view of Koyanaka and Gyenge to be laminated with a polymer electrolyte membrane in a membrane electrode assembly as taught by Pierpont in order to provide high proton conductivity, low gas crossover, compact system design, high pressure operation and reduces operational and potentially overall costs as taught by Carmo.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Koyanaka, as applied to claim 22 above, and further in view of Pierpont and Carmo.

Pierpont teaches a membrane electrode assembly comprising an anode catalyst layer, a membrane and a cathode catalyst layer (see e.g. Fig. 1, membrane electrode assembly 200 comprising anode catalyst layer 220, membrane 230 and cathode catalyst layer 240; Paragraph 0041, lines 11-14), which may be used in an electrolysis cell (see e.g. Paragraph 0004, lines 4-6), wherein the membrane is a polymer electrolyte membrane to which the catalyst is applied (see e.g. Paragraph 0043, lines 7-8) and the anode catalyst may comprise an Mn oxide (see e.g. Paragraphs 0004, 0049 and 0054). 
Carmo teaches a membrane electrode assembly comprising anode and cathode materials supported on a polymer electrolyte membrane (see e.g. Fig. 2, PEM electrolysis cell), which provides high proton conductivity, low gas crossover, compact system design and high pressure operation (see e.g. Page 4904, Col. 2, lines 3-6). PEM electrolyzers also can operate at much higher current densities, reducing the operational costs and potentially the overall cost of electrolysis (see e.g. Page 4904, Col. 2, under “Positive aspects”, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese oxide electrode material of Meng in view of Koyanaka to be laminated with a polymer electrolyte membrane in a membrane electrode assembly as taught by Pierpont in order to provide .
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. 2015/0275379), hereinafter Nakamura, in view of Koyanaka, as evidenced by Liang et al. (“Effect of Phase Structure of MnO2 Nanorod Catalyst on the Activity for CO Oxidation”, J. Phys. Chem. C, 2008), hereinafter Liang.
Regarding claim 1, Nakamura teaches a manganese oxide (see e.g. Paragraph 0026 and Paragraph 0028, lines 1-4) for an oxygen evolution anode catalyst in water electrolysis (see e.g. Paragraph 0039, lines 1-3), which is a manganese oxide having a manganese metallic valence of 4 (see e.g. Paragraph 0028, lines 1-4, MnO2 which has a +4 Mn oxidation state) and an average primary particle size of 60-210 nm (see e.g. Paragraph 0074, γ-MnO2 synthesized as in Liang, evidenced to comprise nanorods with diameters of approx. 20 nm and lengths of 0.1-0.4 µm, see e.g. Liang Page 5308, Col. 2, under “Results”, lines 27-29), overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Nakamura does not teach the manganese oxide having an average secondary particle size of at most 25 µm.
Koyanaka teaches a manganese dioxide catalyst material for oxygen evolution in water electrolysis (see e.g. Abstract), comprising nanoneedles of 1 to 50 nm diameter and 3 to 500 nm length (see e.g. Paragraph 0010), encompassing the 20 nm diameter and 0.1-0.4 µm, i.e. 100-400 nm, nanorods of Nakamura evidenced by Liang (see e.g. Liang Page 5308, Col. 2, under “Results”, lines 27-29), which form secondary particle aggregates having a diameter of 1 to 100 µm (see e.g. Paragraph 0011), overlapping 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese oxide of Nakamura to form secondary particle aggregates of the primary particles with sizes of 1 to 100 µm as taught by Koyanaka to form a mesoporous structure which provides a broad contact area and high catalytic efficiency. 
Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Koyanaka, as applied to claim 1 above, and further in view of Gyenge; claims 10 evidenced by Liang and Kiran et al. (“Performance of asymmetric supercapacitor using CoCr-layered double hydroxide and reduced graphene-oxide”, J Solid State Electrochem, 2016), hereinafter Kiran, and claim 11 evidenced by Liang and Zhang et al. (“Smart Janus titanium mesh used as a diode for both liquid droplet and air bubble transport”, New J. Chem., 2021), hereinafter Zhang.
Regarding claim 7, Nakamura in view of Koyanaka teaches all the elements of the manganese oxide of claim 1 as stated above. Nakamura in view of Koyanaka does not teach a manganese oxide composite electrode which comprises an electrically conductive substrate constituted by fibers at least part of which are covered with the manganese oxide, instead teaching the manganese oxide being provided on an FTO substrate (see e.g. Nakamura Paragraph 0082).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Nakamura in view of Koyanaka to instead comprise a material constituted by fibers as taught by Gyenge to provide a high substrate surface area.
Regarding claim 10, Nakamura in view of Koyanaka and Gyenge teaches the manganese oxide composite electrode having interplanar spacings of 0.402, 0.311, 0.244, 0.215, 0.165 and 0.140 nm (see e.g. Nakamura Paragraph 0074, γ-MnO2 synthesized as in Liang; see e.g. Liang Fig. 2c, XRD lines for γ-MnO2 at 2 theta values of 22.1, 28.7, 36.7, 42.0, 55.5 and 66.6°, shown below marked with circles, respectively equate to the stated interplanar spacings calculated as d in the nλ=2dsinθ, n=1 equation in Paragraph 0061, lines 17-18, of the instant specification).

    PNG
    media_image2.png
    348
    798
    media_image2.png
    Greyscale

Nakamura in view of Koyanaka and Gyenge, as combined above does not explicitly teach interplanar spacings of 0.34±0.01 nm and 0.169±0.002. Gyenge further teaches carbon paper as one of the fiber-constituted substrate materials (see e.g. Gyenge Paragraph 0061, lines 6-8). Carbon paper is evidenced by Kiran to exhibit interplanar spacings of 0.342 nm and 0.164 nm (see e.g. Kiran Fig. 1 and Page 929, Col. 2, lines 3-4, XRD lines at 26.8° and 54.9°, equate to 0.33 and 0.167 nm, respectively, calculated as above)
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
Furthermore, MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite electrode of Nakamura in view of Koyanaka and Gyenge to comprise carbon paper as the fiber-constituted substrate, which exhibits interplanar spacings of 0.342 nm and 0.164 nm, as 
Regarding claim 11, Nakamura in view of Koyanaka and Gyenge teaches the manganese oxide/carbon mixture having interplanar spacings of 0.40, 0.242, 0.236, 0.215, 0.165 and 0.140 nm (see e.g. Nakamura Paragraph 0074, γ-MnO2 synthesized as in Liang; see e.g. Liang Fig. 2c, XRD diffraction lines for γ-MnO2 at 2 theta values of 22.1, 36.7, 38.1, 42.0, 55.5 and 66.6°, shown below marked with circles, respectively equate to the stated interplanar spacings calculated as d in the nλ=2dsinθ, n=1 equation in Paragraph 0061, lines 17-18, of the instant specification). 
    PNG
    media_image3.png
    348
    798
    media_image3.png
    Greyscale

Nakamura in view of Koyanaka and Gyenge, as combined above does not explicitly teach interplanar spacings of 0.256±0.005 nm and 0.225±0.004 nm. Gyenge further teaches titanium mesh as one of the fiber-constituted substrate materials (see e.g. Gyenge Paragraph 0061, lines 6-9). Titanium mesh is evidenced by Zhang to exhibit interplanar spacings of 0.255 and 0.224 nm (see e.g. Zhang Fig. 3f and Page 17865, Col. 2, lines 6-11, XRD lines for Ti mesh at 35.1 and 40.2° equate to 0.255 and 0.224 nm, respectively, calculated as above).

Furthermore, MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite electrode of Nakamura in view of Koyanaka and Gyenge to comprise titanium mesh as the fiber-constituted substrate, which exhibits interplanar spacings of 0.255 and 0.224 nm, as taught by Gyenge as one of a finite number of exemplary suitable electrode substrates providing high surface area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795